

115 HRES 342 IH: Recognizing the essential contributions of frontline health workers to strengthening the United States national security and economic prosperity, sustaining and expanding progress on global health, and saving the lives of millions of women, men, and children around the world.
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 342IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Mrs. Lowey (for herself and Mr. Diaz-Balart) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the essential contributions of frontline health workers to strengthening the United
			 States national security and economic prosperity, sustaining and expanding
			 progress on global health, and saving the lives of millions of women, men,
			 and children around the world.
	
 Whereas the number of people affected by humanitarian crises nearly doubled from 2004 to 2014 due to an increase in the number of natural disasters, public health emergencies, and armed conflicts around the world;
 Whereas frontline health workers are a critical and cost-effective component to building country capacity to prevent and respond to humanitarian crises;
 Whereas nations with healthy populations are more likely to be productive, prosperous, and peaceful, while countries with poorer health are more prone to instability, conflict, and extremism;
 Whereas the United Nations Secretary-General’s High-Level Commission on Health Employment and Economic Growth found that health employment is a force-multiplier for inclusive economic growth, and health investments provide a nine-fold economic return;
 Whereas frontline health workers are particularly crucial during natural or complex emergency situations to saving lives and aiding communities to recover, rebuild, and become more resilient;
 Whereas health workers provide lifesaving care at great personal risk in conflict settings; and hundreds of documented deliberate attacks on medical facilities, health workers, and patients occurred in at least 23 countries undergoing conflict and civil unrest, including Syria, Afghanistan, Yemen, and others in 2016, impeding access to health care for millions while exacerbating the refugee crisis;
 Whereas United States leadership and investment has led to dramatic successes in global health and corresponding improvements in productivity and economic growth, including the reduction of child mortality by 53 percent and of maternal mortality by 44 percent from 1990 to 2015, and the reduction of new HIV infections by 35 percent and the decrease in malaria mortality by 60 percent from 2000 to 2015;
 Whereas access to a well-trained, well-equipped, and well-supported frontline health workforce is critical to the efficacy and sustainability of United States global health programs, including efforts to achieve the global goals of ending preventable child and maternal deaths, fostering an AIDS-free generation, and ensuring global health security;
 Whereas frontline health workers are the first, and often only, link to health care for millions of people living in low- and middle-income countries and provide services where they are most needed, especially in remote and rural areas;
 Whereas frontline health workers include a range of occupations such as community health workers, midwives, nurses, pharmacists, doctors, and surgeons;
 Whereas partnerships with faith-based organizations, humanitarian nongovernmental organizations, and the private sector in training, equipping, and deploying frontline health workers in decent work help countries achieve progress toward their global health goals;
 Whereas the World Health Organization reports that the world will face a shortfall of 18 million health workers by 2030 without immediate and concerted action, particularly in low- and middle-income countries, many of which are in sub-Saharan Africa and Asia, regions that have the greatest share of the global disease burden and the highest number of preventable deaths, and from which many emerging and re-emerging global health threats originate;
 Whereas despite the key role of frontline health workers in improving health, advancing peace and security, and spurring economic growth, the World Bank and the World Health Organization estimate that over 400,000,000 people worldwide lack access to essential health services;
 Whereas the Commission on Health Employment and Economic Growth found that employment of women within the health workforce is critical to saving lives, spurring inclusive economic growth, and promoting women’s empowerment, as women comprise an estimated 70 percent of employment in the health and social sectors, compared with 40 percent across all sectors;
 Whereas every day, more than 16,000 children die worldwide, mostly from preventable causes, and 830 women die due to pregnancy and childbirth complications;
 Whereas every year, millions of adults succumb to the ravages of AIDS, tuberculosis, malaria, and other treatable and often preventable chronic conditions; and
 Whereas the United States does not currently have a comprehensive global health workforce strategy despite the importance of frontline health workers to the successful implementation of United States global health programs and to improved health and socioeconomic outcomes for those served by these programs: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the critical role of frontline health workers in achieving core global health goals, including ending preventable child and maternal deaths, ensuring global health security, and achieving an AIDS-free generation;
 (2)commends the progress made by the United States in helping to build local capacity and to save lives in the world’s most vulnerable communities by training and supporting frontline health workers;
 (3)acknowledges that in the aftermath of natural disasters, disease outbreaks, and conflict, frontline health workers continue to perform critical services under difficult working conditions, often at great personal risk, to save the lives of those without access to medicines, equipment, or running water in many cases;
 (4)urges greater global attention and support for local frontline health workers to ensure their protection and ability to respond effectively during humanitarian and public health crises and to safeguard the health of the world’s most vulnerable populations, including populations in conflict-affected states; and
 (5)calls on all relevant Federal agencies, including the United States Agency for International Development, the Department of State, and the Department of Health and Human Services, including the Centers for Disease Control and Prevention, to develop a coordinated, comprehensive, inter-sectoral, and data-driven health workforce strengthening action plan with concrete targets for increasing equitable access to qualified health workers in low- and middle-income countries, particularly in underserved areas, to support the Global Strategy on Human Resources for Health: Workforce 2030 and recommendations of the High-Level Commission on Health Employment and Economic Growth, including clear accountability mechanisms for monitoring progress, including progress on the protection of health in conflict in accordance with United Nations Security Council Resolution 2286.
			